UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 97-4908

MARGARITO GARCIA-MENDOZA,
Defendant-Appellant.

Appeal from the United States District Court
for the Western District of Virginia, at Roanoke.
James C. Turk, District Judge.
(CR-97-52-R)

Submitted: May 12, 1998

Decided: May 29, 1998

Before ERVIN and MOTZ, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Paul G. Beers, GLENN, FELDMANN, DARBY & GOODLATTE,
Roanoke, Virginia, for Appellant. Robert D. Crouch, Jr., United
States Attorney, Karen B. Peters, Assistant United States Attorney,
Thomas E. Booth, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Margarito Garcia-Mendoza appeals his jury conviction of one
count of transporting illegal aliens in violation of 8 U.S.C.A.
§ 1324(a)(1)(A)(ii) (West Supp. 1998) challenging only the district
court's refusal to give a requested jury instruction. We affirm.

At trial, defense counsel requested an instruction that the Govern-
ment had to prove a direct and substantial relationship existed
between the defendant's transportation of the aliens and its further-
ance of the aliens' presence in the United States. The court declined
the instruction and instead informed the jury that Garcia-Mendoza
was charged with violating § 1324(a)(1)(A)(ii) and read the relevant
portions of the statute.

In turning to the elements of the offense, the court first told the jury
that the Government must show that Garcia-Mendoza, either as a
principal or as aider and abettor, transported or moved or attempted
to transport or move an alien within the United States. Next, the court
stated the Government must prove that the alien had come to or
entered or was remaining in the United States in violation of law.
Finally, the court stated the Government was required to show that
Garcia-Mendoza either knew the alien entered or was remaining in
the United States in violation of law or that he recklessly disregarded
this fact. And in transporting the alien, the jury was told the Govern-
ment had to show that Garcia-Mendoza acted willfully, knowingly,
and intentionally in order to help the alien remain in the United States
illegally.

The court further explained that an act is done"knowingly" if it is
done purposely and deliberately and not because of accident, mistake,
negligence or other innocent reason. Finally, the court gave an aiding
and abetting instruction which in part defined "willfully" as an act

                    2
committed voluntarily with specific intent to do something the law
forbids or specific intent to fail to do something that the law requires
to be done.

Appellant maintains that these instructions were inadequate and the
court erred in rejecting his proposed "direct and substantial relation-
ship" instruction. We find this contention meritless, however, because
we have held that such an instruction may be rejected if the district
court otherwise gives an accurate and correct instruction on that ele-
ment of the offense. See United States v. Rivera , 859 F.2d 1204, 1209
(4th Cir. 1988). Although the court did not use the exact language
requested in the charge, he "clearly and completely covered this ele-
ment in his instructions and this exception is but a matter of semantics
and not substance." Id.

We accordingly affirm Garcia-Mendoza's conviction. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                     3